DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2988582A1 to Tanaka.
With respect to claim 1, Tanaka discloses a configurable belt conveyor (11) manufacturing comprising:
a first belt (12a) and a second belt (12a), moving in unison, forming a single stream conveyor (Fig. 1);
an adaptable border (22) adjacent to (Fig. 1,2) the first belt (12a) and the second belt (12a),
the adaptable border (22) having a first configuration (Fig. 6(a) or (b)) in which a first width of the first belt and the second belt is available for supporting a first type of workpiece (the adaptable border is in a laterally inner position in Fig. 6(a) or Fig. 6(b)), and
a second configuration (Fig. 6c) in which a second width of the first belt and the second belt are covered by the adaptable border (in Fig.6c. the adaptable border is in a laterally outer position), such that the second width of the first belt and the second belt are sized for supporting a second type of workpiece (13) (the available space of the conveyor to transport workpieces (13) is in Fig.6(c) larger than in Fig.6(a) or Fig. 6(b)).

With respect to claim 2, Tanaka discloses the first type of workpiece is a pallet, and the second type of workpiece is a printed circuit board. The workpiece not being a part of the claim, Tanaka meets the structure of this claim.

With respect to claim 13, Tanaka discloses a configurable belt conveyor (11) for manufacturing comprising: a belt (12a);
an adaptable border (22) adjacent to (Fig.  1,2) the belt (12a), the adaptable border (22) having a first configuration (Fig. 6(c)) in which a first width of the belt is available for supporting a first type of workpiece (the adaptable border is in a laterally outer position in tig.6(c)), and
a second configuration (Fig. 6(a) or 6(b)) in which a portion of the belt is covered by the adaptable border (the adaptable border is in a laterally inner position in Fig. 6(a) or Fig. 6(b) covering a portion of the belt (12(a)), such that the second width of the belt is sized for supporting a second type of workpiece (the available space of the conveyor to transport workpieces (13) is in Fig. 6(c) larger than in Fig. 6(a) or Fig.  6(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP2988582A1 Tanaka in view of TW416914B to Demoore.
With respect to claim 3, Tanaka includes all the claimed language but does not disclose the adaptable border comprises an anti-static low-friction material movably coupled to an edge of the conveyor belt structure.  Demoore teaches using an anti-static low-friction material around the edge (see page 6, lines 8-11).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Demoore with the disclosure of Tanaka to reduce unwanted current eddies in the workstation.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975). The features found in this claim are well known and obvious to those skilled in the art at the time of filing and are among the choices known to them. Further, applicant has not stated that one arrangement is more germane to the invention than another. This fact coupled with the design need to solve a problem and the predictable solutions claimed make the subject of these claims design features (MPEP 2144.05 II B).

Claims 4-5, 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of SU 506667A to Rubber Techn Machin, hereinafter referred to as '667.
With respect to claims 4 and 16, Tanaka discloses all the claim language but does not disclose using screws to attach the adaptable border to enable differing configurations of the adaptable borders. ‘667 teaches using screws for this purpose (see the Basic Abstract, second sentence). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Tanaka with the teachings of '667 to provide the flexibility to change but still have a firm, fixed position when a desired position is realized.

With respect to claims 5, 7, 14-15 and 17, these claims are design features. Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975). The features found in this claim are well known to those skilled in the art and are among the choices known to them. It would have been obvious to one having ordinary skill in the art at the time of filing to use any of these configurations with Tanaka because they are well known.  Further, applicant has not stated that one arrangement is more germane to the invention than another. This fact coupled with the design need to solve a problem and the predictable solutions claimed make the subject of these claims design features (MPEP 2144.05 II B).  It is a matter of using known techniques to improve similar devices in the same way.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of CA2651291 to Marsetti.
With respect to claim 6, Tanaka discloses all the claim language but does not disclose a snap fit. 
Marsetti teaches a snap fit (see last two lines of page 5).  It would have been obvious to one having ordinary skill in the art to combine the disclosure of Tanaka with the teachings of Marsetti to affix a cover in a given location.  It is a matter of using known techniques to improve similar devices in the same way.

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Pat. No. 4917226 to Blocker.
With respect to claim 8, Tanaka includes all the claim language but does not disclose a positioning work station attached to the configurable belt conveyor and the positioning work station to fix a pallet in a position during an operation.
Blocker teaches a positioning work station (Fig. 4) attached to the configurable belt conveyor (see numerals 41, 40 in Fig. 4 and col. 3, line 50) and the positioning work station to fix a pallet (see numeral 28 in Fig. 4 and col. 4, line 27) in a position during an operation (see numerals 55 and 54 in Fig. 4 and col. 4, lines 26-29). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Blocker with the disclosure of Tanaka to secure the workpiece to minimize errors when the workpiece is being worked on.

With respect to claims 9, 10, 18 and 19, Tanaka and Blocker include all the claim language but not yet discussed is the workstation can be or are attached in a plurality of positions along the configurable belt conveyor. Blocker teaches the workstation can be attached in a plurality of positions along the configurable belt conveyor. This is evident from Fig. 4 in which the workstation encompasses the conveyor in such a way that the position can be wherever needed.  It would have been obvious to one having ordinary skill in the art at the time of filing to combine teachings of Blocker with the disclosure of Tanaka to obtain the most advantageous positioning thereby increasing the efficiency of the workstation.

Allowable Subject Matter
Claims 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 11 has a conveyor on a moveable wall and uses ball screws to adjust the width of the belt in conjunction with the rest of the claim. Claims 12 and 20 utilize a self-tracking timing belt in conjunction with the rest of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is 313-446-4905. The examiner can normally be reached M-F 8:30-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651